NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDWIN GIOVANN GARCIA-                           No.    17-72200
MALDONADO,
                                                Agency No. A206-093-995
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 5, 2020**
                                 Pasadena, California

Before: M. SMITH, BADE, and BRESS, Circuit Judges.

      Edwin Giovann Garcia-Maldonado, a native and citizen of Guatemala,

petitions for review of an order of the Board of Immigration Appeals (BIA)

affirming the decision of an immigration judge (IJ) denying his claims for asylum




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and withholding of removal.1 We have jurisdiction under 8 U.S.C. § 1252 and

deny the petition.

      1.     We review the agency’s adverse credibility determination for

substantial evidence and will not reverse unless the record compels a contrary

conclusion. See Halim v. Holder, 590 F.3d 971, 975 (9th Cir. 2009).

Inconsistencies and omissions in a petitioner’s testimony can support an adverse

credibility determination. See Silva-Pereira v. Lynch, 827 F.3d 1176, 1185-86 (9th

Cir. 2016); Shrestha v. Holder, 590 F.3d 1034, 1040 (9th Cir. 2010). The IJ found

that Garcia-Maldonado’s testimony regarding the threats directed at him conflicted

with the statements he made during his credible fear interview and in his affidavit

supporting his asylum application. The IJ also found that Garcia-Maldonado’s

statements during his credible fear interview and in his affidavit omitted significant

details regarding the threats directed at his father about which he later testified at

the merits hearing. The BIA upheld the IJ’s conclusion that these inconsistencies

and omissions supported an adverse credibility determination, and we agree. The

record shows that Garcia-Maldonado’s testimony regarding the threats directed at

him and his father materially differed from his earlier statements to the asylum



      1
        Garcia-Maldonado did not challenge the agency’s denial of his requests for
protection under the Convention Against Torture and for humanitarian relief.
Thus, he waived those claims. See Jie Cui v. Holder, 712 F.3d 1332, 1338 n.3 (9th
Cir. 2013).

                                           2
officer and from his affidavit.

      An adverse credibility determination can also be supported by a petitioner’s

embellishment of his case. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir.

2011). The BIA upheld the IJ’s finding that Garcia-Maldonado embellished his

case regarding the number of threats that he received before he left Guatemala.

The record does not compel a contrary conclusion. Between his statements to an

asylum officer during his credible fear interview, his affidavit in support of his

asylum application, and his testimony during the merits hearing, Garcia-

Maldonado progressively increased the number of threats that he purportedly

received while living in Guatemala. In so doing, Garcia-Maldonado told “a much

different—and more compelling—story of persecution than his initial application

and testimony before the asylum officer,” id., justifying an adverse credibility

determination, see Halim, 590 F.3d at 976.

      Without Garcia-Maldonado’s credible testimony, there is insufficient

evidence in the record for him to meet his burden of proving eligibility for

asylum.2



      2
        By affirming the IJ’s adverse credibility determination, it is apparent that
the BIA intended to deny relief on that basis. Even if its decision were ambiguous,
however, we would look to the IJ’s decision, see Morgan v. Mukasey, 529 F.3d
1202, 1206 (9th Cir. 2008), which expressly held that “[w]ithout respondent’s non-
credible testimony, the remainder of his evidence does not establish eligibility for
asylum.”

                                          3
      2.     Even assuming Garcia-Maldonado testified credibly, we reject his

argument that he is entitled to asylum based on membership in a particular social

group. Substantial evidence supports the agency’s determination that

“Guatemalans who are targeted by gangs because they witnessed family members

killed and cooperated with law enforcement” is not a cognizable social group

because the proposed group does not meet the particularity or social distinction

requirements.3 See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016)

(explaining that to show membership in a particular social group, “[t]he applicant

must ‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))).

      The agency reasonably concluded that Garcia-Maldonado’s proposed social

group lacks particularity because it is amorphous and lacks definable boundaries

and limits as to what constitutes “cooperation” with law enforcement. And

substantial evidence supports the agency’s finding that the proposed group is not

distinct. Compare Conde Quevedo v. Barr, 947 F.3d 1238, 1243 (9th Cir. 2020)



      3
        The agency also found that the proposed social group failed because it was
defined in part by the harm suffered. Because we conclude that substantial
evidence supports the agency’s rejection of the proposed social group for lack of
particularity and social distinction, we do not reach that finding.

                                          4
(holding proposed group of Guatemalans who “report the criminal activity of

gangs to the police” was not distinct), with Henriquez-Rivas v. Holder, 707 F.3d
1081, 1091-93 (9th Cir. 2013) (en banc) (holding proposed group of Salvadorans

“who testified in court against gang members” was distinct).

      Additionally, substantial evidence supports the agency’s finding that Garcia-

Maldonado is ineligible for asylum because he failed to establish the requisite

nexus between his persecution and proposed social group. Substantial evidence

supports the BIA’s determination that his alleged persecution was not based on

membership in any social group, but because he reported a specific crime.

      3.     Because Garcia-Maldonado did not establish membership in a

proposed social group, his withholding of removal claim necessarily fails. See

Conde Quevedo, 947 F.3d at 1242.

      PETITION DENIED.




                                         5